UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7047



THELBERT NOLAN “PETE” FUTRELL,

                                           Petitioner - Appellant,

          versus


WILLIAM D. CATOE, Director, South Carolina
Department of Corrections; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-00-1082-4-23)


Submitted:   December 11, 2002         Decided:     December 31, 2002


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Court.


Dismissed by unpublished per curiam opinion.


Thelbert Nolan Futrell, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Jeffrey Alan Jacobs, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thelbert Nolan “Pete” Futrell seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have reviewed the record and conclude on the reasoning

of the district court that Futrell has not made a substantial

showing of the denial of a constitutional right.    See Futrell v.

Catoe, No. CA-00-1082-4-23 (D.S.C. June 21, 2002). Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).    Futrell’s motion for oral argument is

denied because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2